                                          Case 3:17-cv-07210-SK Document 188 Filed 02/11/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN CALVILLO MANRIQUEZ, et                      Case No. 17-cv-07210-SK
                                         al.,
                                   8
                                                        Plaintiffs,                         ORDER REQUIRING BRIEFING AND
                                   9                                                        SETTING HEARING
                                                 v.
                                  10
                                         ELISABETH DEVOS, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California




                                              Plaintiffs move for reconsideration of the Court’s Order regarding sanctions. (Dkt. 130.)
 United States District Court




                                  13
                                       In that Order, the Court found that Defendants were in civil contempt of the Court’s Order
                                  14
                                       granting in part and denying in part Plaintiffs’ motion for preliminary injunction, dated May 25,
                                  15
                                       2018 (“Order regarding preliminary injunction”) (Dkt. 60.) The Court found Defendants in civil
                                  16
                                       contempt for violating the Order regarding preliminary injunction and ordered, in relevant part,
                                  17
                                       Defendants to pay a monetary sanction of $100,000 to be paid to a fund for Plaintiffs to
                                  18
                                       compensate them for Defendants’ violation of the Court’s Order. (Dkt. 130.)
                                  19
                                              Plaintiffs now request in this motion for reconsideration that the Court issue additional
                                  20
                                       sanctions because new, undisputed evidence shows that Defendants violation of the Court’s Order
                                  21
                                       affected approximately three times as many Plaintiffs as Defendants had previously disclosed.
                                  22
                                              In their opposition to this motion for reconsideration, Defendants argue for the first time
                                  23
                                       that sovereign immunity bars imposition of monetary sanctions that are compensable in nature
                                  24
                                       against the government. Defendants did not previously make that argument in briefing the issue
                                  25
                                       of potential civil contempt and in fact cited case law that discussed sanctions for civil contempt
                                  26
                                       that are compensatory in nature. (Dkt. 125.) In their opposition, Defendants cited and quoted
                                  27
                                       Ahearn ex rel. NLRB v. Int’l Longshore & Warehouse Union, 721 F.3d 1122, 1131 (9th Cir. 2013)
                                  28
                                           Case 3:17-cv-07210-SK Document 188 Filed 02/11/20 Page 2 of 2




                                   1   for the proposition that a court may impose sanctions to “(1) compel or coerce obedience to a

                                   2   court order, and/or (2) compensate the contemnor’s adversary for injuries resulting from the

                                   3   contemnor’s noncompliance.” Defendants did not argue that sovereign immunity prevents the

                                   4   Court from imposing sanctions against the government to compensate for injuries resulting from

                                   5   the violation of a court’s order. Now, however, Defendants make that argument.

                                   6          The Court will provide the parties an additional opportunity to brief this issue regarding

                                   7   the Court’s ability to impose sanctions of a compensatory nature against the government for

                                   8   violating the Court’s Order regarding preliminary injunction. Plaintiffs must file their brief, not to

                                   9   exceed 15 pages, by March 10, 2020. Defendants must file their opposition by March 24, 2020.

                                  10   There will be no reply. In particular, the parties should also respond to the following questions:

                                  11          (1) Given that Defendants did not make this argument previously, are they barred from raising this
                                                  argument at this stage?
                                  12
Northern District of California
 United States District Court




                                  13          (2) Do Defendants concede that contempt for coercive purposes, even if monetary, are appropriate
                                                  in a case against the government?
                                  14
                                              (3) Do Defendants challenge the original Order regarding preliminary injunction imposing
                                  15              sanctions? If Defendants are challenging the Order regarding preliminary injunction, are they
                                                  barred from challenging the order at this time?
                                  16
                                              The Court will hold a hearing on this issue on April 6, 2020 at 3:00 p.m. Parties may
                                  17
                                       appear telephonically. Counsel shall contact CourtCall at 888-882-6878 to arrange their
                                  18
                                       appearances.
                                  19
                                              IT IS SO ORDERED.
                                  20
                                       Dated: February 11, 2020
                                  21
                                                                                         ______________________________________
                                  22                                                     SALLIE KIM
                                                                                         United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
